                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                   NO. 5:09-CR-158-6D

UNITED STATES OF AMERICA                  )
                                         )
             V.                          )                     ORDER
                                         )                   (Under Seal)
MARCUS ANTWAN WILEY                      )


      Upon motion of the United States, it is hereby ORDERED Docket Entry Number 408

be sealed until such time as requested to be unsealed by the United States Attorney.

      It is FURTHER ORDERED that the Clerk provide a signed copy of the Order to the

United States Attorney's Office.

      IT IS SO ORDERED, this the     4        day of /V1tt   f 2021.


                                    United States District Judge
